Name: Commission Regulation (EEC) No 3474/81 of 4 December 1981 concerning the quantities of sheepmeat and goatmeat products which may be imported from Hungary during 1981 and 1982
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 349/ 10 Official Journal of the European Communities 5. 12. 81 COMMISSION REGULATION (EEC) No 3474/81 of 4 December 1981 concerning the quantities of sheepmeat and goatmeat products which may be imported from Hungary during 1981 and 1982 tonnes of live animals, expressed as carcase weight bone-in , in 1981 , to be deducted from the quantity for import during 1982 ; whereas the market situation is such that this application can be accepted ; Whereas the Management Committee for Sheepmeat and Goatmeat has not delivered an opinion within the time limit set by its chairman, HAS ADOPTER THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organiza ­ tion of the market in sheepmeat and goatmeat ( x ) as last amended by Regulation (EEC) No 899/81 (2), Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3 ), and in particular Article 1 (2) thereof, Whereas, under an Agreement concluded with the Community, Hungary has undertaken to restrict its exports of sheepmeat and goatmeat to the Commu ­ nity to an annual quantity of 10 050 tonnes of live animals , expressed as carcase weight bone-in, and of 1 150 tonnes of fresh and chilled meat ; whereas the said Agreement also makes provision for the use in advance, during one year, of a limited proportion of the agreed quantity of the following year ; Whereas Hungary has asked the Community to make provision for the importation of a further 1 000 The quantities of live sheep and goats other than pure ­ bred breeding animals within subheading 01.04 B of the Common Customs Tariff which may be imported from Hungary pursuant to the Agreement concluded with that country are hereby fixed at :  1 1 050 tonnes expressed as carcase weight bone-in for 1981 ;  9 050 tonnes expressed as carcase weight bone-in for 1982. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done a Brussels , 4 December 1981 . For the Commission Poul DALSAGER Member of the Commission 0) OJ No L 183 , 16 . 7 . 1980 , p . 1 . (2 ) OJ No L 90 , 4 . 4 . 1981 , p . 26 . (3 ) OJ No L 275, 18 . 10 . 1980, p . 2 .